United States Court of Appeals
                         For the Eighth Circuit
                    ___________________________

                            No. 19-3344
                    ___________________________

                         United States of America,

                    lllllllllllllllllllllPlaintiff - Appellee,

                                       v.

              Brianna Breaw, also known as Stephanie Haupt,

                   lllllllllllllllllllllDefendant - Appellant.
                                    ____________

                 Appeal from United States District Court
                for the District of South Dakota - Aberdeen
                                ____________

                         Submitted: April 17, 2020
                           Filed: August 3, 2020
                               [Unpublished]
                               ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                         ____________
PER CURIAM.

       Brianna Breaw pleaded guilty to theft of government funds. See 18 U.S.C.
§ 641. The district court1 sentenced her to 20 months’ imprisonment. Breaw appeals
her sentence, arguing that it was substantively unreasonable. We affirm.

      Under her former name, Stephanie Haupt, Breaw qualified for and received
various benefits from the federal government. In August 2014, the Social Security
Administration issued Haupt a new social security number based on her documented
history as a victim of domestic abuse. In October 2015, Haupt legally changed her
name to Brianna Breaw.

      Due to an “oversight,” the agency failed to link Breaw’s old social security
number with her name and number. Breaw was aware of the error and continued for
several years to seek and receive federal and state benefits under the name Stephanie
Haupt. Breaw knowingly lied on government forms about pertinent details, and she
ultimately received approximately $60,000 in improper benefits.

      A grand jury charged Breaw in a five-count indictment, and Breaw pleaded
guilty to one count of theft of government funds under a plea agreement. See 18
U.S.C. § 641. At sentencing, a federal agent testified that during the period between
the guilty plea and the sentencing hearing, Breaw attempted to purchase a gun from a
federally-licensed firearms dealer. On the transaction form required by federal law,
Breaw answered “no” to the question “Are you under indictment or information in any
court for a felony or any other crime for which the judge could imprison you for more
than one year?” A mandatory background check revealed that Breaw was under felony
indictment, so the firearms dealer declined to complete the transaction. The

      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                         -2-
government told the district court that it did not intend to prosecute Breaw for her false
statement on the transaction form, but suggested that the conduct should be considered
at sentencing in the pending case.

      The district court found that Breaw had violated the conditions of her pre-
sentence release by engaging in new criminal activity. Breaw told the court that she
had been confused about the meaning of “indictment,” but the court rejected that
explanation and determined that Breaw knowingly made a false statement on the form.

      The court calculated an advisory sentencing guideline range of 10 to 16 months’
imprisonment for the theft of government funds. In determining the total offense level,
the court found that Breaw had not clearly demonstrated acceptance of responsibility
under USSG § 3E1.1, because she committed a new offense while she was awaiting
sentencing. The court then varied upward from the advisory range and sentenced
Breaw to 20 months’ imprisonment.

      On appeal, Breaw argues that the district court failed to consider adequately the
sentencing factors under 18 U.S.C. § 3553(a) and imposed a substantively
unreasonable sentence. We review the reasonableness of a sentence under a deferential
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007).

      Breaw contends that the district court abused its discretion by failing to give
adequate weight to her personal history and characteristics. The district court reviewed
the presentence report and stated that it had considered each of the sentencing factors
under § 3553(a). The court also heard from counsel regarding Breaw’s personal
history. And the court made a statement recounting the circumstances of the offense
and the defendant’s history, including that Breaw “has had a terrible life with a lot of
abuse” and suffers from “serious medical problems.”




                                           -3-
       The district court has wide latitude to weigh the § 3553(a) factors in each case
and to assign some factors greater weight than others in determining an appropriate
sentence. United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009). The record
demonstrates that the court adequately considered the § 3553(a) factors in imposing
the 20-month sentence. The modest upward variance was not unreasonable in light of
Breaw’s new criminal conduct while she was awaiting sentencing. Breaw emphasizes
sympathetic aspects of her personal history, but the false statement on the firearms
form was also part of “the history and characteristics of the defendant” that the court
was obliged to consider. 18 U.S.C. § 3553(a)(1).

       Breaw also argues that the district court improperly based the sentencing
decision on the court’s views about the dangers of gun violence. While the court
uttered some stray comments on gun policy, the record does not show that the court
relied on such considerations in fashioning Breaw’s sentence. Nor did the court find
that Breaw intended to threaten officials with a firearm or rely on that assumption in
arriving at a sentence. In fact, the court found that Breaw was not “a dangerous
person” and allowed her to self-report at a later date to begin service of her sentence.
The court made clear that its sentencing decision was based on a proper individualized
assessment of Breaw’s case, with a focus on her offense conduct and her commission
of another felony while she was released pending sentencing. There was no abuse of
discretion.

      The judgment of the district court is affirmed.
                      ______________________________




                                          -4-